596 So. 2d 536 (1992)
STATE of Louisiana
v.
Bobby HOOFKIN.
No. 92-K-0290.
Supreme Court of Louisiana.
April 20, 1992.
PER CURIAM.
Granted in part; denied in part. This case is remanded to the Fourth Circuit Court of Appeal for consideration of the defendant's challenge to the facial validity of LSA-R.S. 14:130.1. This court has consistently held that the facial unconstitutionality of a statute on which a conviction is based is an error discoverable by the mere inspection of pleadings and proceedings, without inspection of the evidence, which is subject to appellate review under LSA-C.Cr.P. art. 920, even though the defendant did not raise the issue in the trial court and did not comply with the assignment of error procedure in LSA-C.Cr.P. art. 844 or with the contemporaneous objection rule of LSA-C.Cr.P. art. 841. State v. Green, 493 So. 2d 588, 590 (La.1986); State v. Lee, 364 So. 2d 1024 (La.1978); State v. Wrestle, Inc., 360 So. 2d 831 (La.1978); State v. Stewart, 325 So. 2d 828 (La.1976), cert. denied, 425 U.S. 997, 96 S. Ct. 2213, 48 L. Ed. 2d 822 (1976); State v. Williams, 322 So. 2d 177 (La.1975); State v. Dillard, 320 So. 2d 116 (La.1975). In all other respects the application is denied.